Bontan Corporation Inc. 47 Avenue Rd. Suite Toronto, ON M5R 2G3 T: 416-929-1806 | F: 416-929-6612 PRESS RELEASE dated March 29, 2010 1 NEWS RELEASE BONTAN CORPORATION AND PARTNERS PAY FOR THE SEISMIC DATA RELATING TO THE ISRAEL OFFSHORE NATURAL GAS EXPLORATION PROJECT Toronto, Ontario, March 29, 2010 – Further to the press release of March 26, 2010, Bontan Corporation Inc. (OTCBB: BNTNF) is pleased to announce that its Israel-based partners, Emanuelle Energy Ltd. and IDB-DT Energy (2010) Ltd., have delivered payment of the initial $7 million towards the purchase of 2D and 3D seismic data performed over the Myra and Sara licenses to WesternGeco, a geophysical company and subsidiary of Schlumberger.The processing of the data will take 11 weeks.Upon completion, the balance of $3.5 million will be delivered to WesternGeco, per the terms of the agreement. Bontan’s working interest in the Licenses is 11%. About the Project Area The Licenses cover approximately 310 square miles and are located in the Levantine Basin near the recent Tamar 1, Tamar 2, and the Dalit natural gas discoveries.
